DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “stators…being configured to increase axial flow components and reduce radial flow components of blood” is unclear and indefinite as to what axial/radial flow components of blood consist of and whether this is different from axial/radial flow of blood and if there are additional components being increased/decreased which are related to blood flow.  Further clarification is required.
Claims 2-51 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claim 52 shares the same language referenced above with respect to claim 1 and is rejected under the same rationale.  In addition, in claim 52, the recitation “disposed axially between the distal and collapsible impellers” is unclear as to what the collapsible impellers are and whether this is a typo missing “proximal”.
Claims 53-55 are rejected under the same rationale as being dependent upon claim 52 and its limitations.

Allowable Subject Matter
Claims 1-55 appear to avoid the prior art of record, but remain rejected under §§112, as indicated above.

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kennan et al. (US 2018/0064862) discusses a stator central to the collapsible blood conduit, designed to provide an optimal fluid flow regime ¶¶ 101-103 which would be expected to increase axial flow and reduce radial flow components of blood, but the prior art indicates its relation to a single impeller and there is not a secondary collapsible impeller.  In addition, Bedingham et al. (USP# 6,245,007) discusses a stator pre and post an impeller designed for improving blood flow.  It is unclear whether these references read on the present claim language due to the language issues with regard to the axial and radial flow components as noted above in the §§112 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792